MEMORANDUM**
Cruz Iniguez appeals the sentence imposed on remand from this court’s decision in United States v. Iniguez, 368 F.3d 1113, 1117 (9th Cir.2004) (en banc). The sentence on remand was imposed after the Supreme Court in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), rendered the Sentencing Guidelines advisory, such that district judges could permissibly increase a sentence based on facts not proved to the jury.
Our case law forecloses Iniguez’s contentions that retroactive application of the Booker remedial opinion, id., at 244-268, 125 S.Ct. 738, violates the Due Process Clause, see United States v. Dupas, 419 F.3d 916, 919-921 (9th Cir.2005), and the Ex Post Facto Clause, see United States v. Williams, 441 F.3d 716, 725 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.